Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/29/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 9/29/22 have been considered as follows.

Objections of the Specification:
	The objections are modified in view of the amendment. Applicant’s argument is not persuasive since both T_STD and G_STG as provided in Eqs. 2&4 have units of “mm2 ”.

Objections of the claims:
	The objections are modified in view of the amended claims.

35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
(1) T_AVGi in Eq.2 and G_AVGi in Eq.4 being thickness do not have the unit of thickness. Examiner suggests RMOi, Rmini in Eqs. 2-5 being removed so as to be consistent with the terms “thickness” and “gap”;
(2) T_STDi does not depend on RMOi, and G_STDi does not depend on Rmini. Therefore T_STDi and G_STDi have units of mm and are not normalized to anything.
Claim Objections
	Claim(s) 1,11-13,22-24 is/are objected to because of the following informalities:  
T_STD and G_STD should be provided with unit “mm”, and the term “normalized” should be deleted.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s). Examiner further notes amendment of the claims should use formats marking clearly the changes made from last version of claims, including all the deletions and insertions.

 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
  
 Claim(s) 1,3-5,8-15,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20180180856, of record). 

    PNG
    media_image1.png
    553
    627
    media_image1.png
    Greyscale

Regarding claim 1, Jung teaches (Fig. 17-20, Table 1) A lens assembly comprising (580 being extra): from an object side to an image side, 
a) seven lens elements numbered L1-L7 (510-570); 
b) an optical window (590); and 
d) an image sensor (591) having a sensor diagonal length (SDL), wherein the lens assembly has a total track length TTL that includes the optical window, an effective focal length EFL and a field of view (FOV) < 90 degrees ([13], 40 or less), wherein TTL/EFL < 1.100 (0.944), wherein TTL/SDL < 0.64 (0.634), wherein a normalized thickness standard deviation constant T_STD of three of the seven lens elements complies with T_STD <0.035 (530,540,560 in Fig. 17 appear to satisfy this condition, using Fig. 1 of the instant application as reference wherein L4-L6 appear to have the three smallest values for this condition, Applicant may use the data provided in Figs. 18-20 to verify), and wherein a focal length f1 of lens element L1 fulfills f1/EFL<0.95 (4.5945/9).

Jung does not teach four of the seven lens elements complies with T_STD <0.035.
Absent any showing of criticality and/or unpredictability, having four of the seven lens elements complies with T_STD <0.035 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of lens assembly by scaling down the lens assembly (so at least one of 520&550 will comply T_STD <0.035).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung by having four of the seven lens elements complies with T_STD <0.035 for the purposes of having desired size of lens assembly.
 
Regarding claim 3, Jung further teaches (Fig. 17) The lens assembly of claim 1, wherein each element has a clear aperture (CA) and wherein a CA of lens elements L3 or L4 is the smallest of all CAs in the lens assembly.

Regarding claim 4, Jung further teaches The lens assembly of claim 1, wherein TTL/EFL < 1.090 (0.944).

Regarding claim 5, Jung further teaches The lens assembly of claim 1, wherein TTL/EFL < 1.083 (0.944).

Regarding claim 8, Jung further teaches (Fig. 17) The lens assembly of claim 1, wherein lens element L1 is convex on the object side.

Regarding claim 10, Jung further teaches The lens assembly of claim 1, wherein a central thickness CT of at least 6 of the 7 lens elements complies with CT/TTL<0.07 (Fig. 19, for L2-L7 the ratio not larger than 0.063).

Regarding claims 11-13, mutatis mutandis, Jung further teaches all the limitations as stated in claim 1 rejection above (i.e., by scaling down the assembly to have a desired size).

Regarding claims 14-15, Jung further teaches The lens assembly of claim 1, wherein f1/EFL<0.9 or 0.85 (~0.5).

Regarding claim 25, Jung teaches all the limitations as stated in claim 1, and further teaches FOV < 82.1 degrees ([13], 40 or less).
 	Jung does not teach SDL =12mm.
Absent any showing of criticality and/or unpredictability, having SDL =12mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of the lens assembly by scaling-up.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung by having  for the purposes of having desired size of the lens assembly by scaling-up.

 Allowable Subject Matter
Claim(s) 2,6-7,9,16-24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of the claims, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a lens assembly including the further limitations as described in ach claim, along with the other claimed limitations of each claim.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234